Citation Nr: 0010459	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  99-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.  This appeal arises from a June 1999 rating 
decision of the Los Angeles, California, regional office (RO) 
which assigned a noncompensable disability evaluation for a 
deviated nasal septum, after granting service connection for 
the same.  The notice of disagreement was received September 
1999.  The statement of the case (SOC) was issued in October 
1999.  The veteran's substantive appeal was received in 
October 1999.  By a rating action dated in December 1999, the 
noncompensable disability rating assigned to a deviated nasal 
septum was increased to 10 percent, effective from February 
1999.


REMAND

On his Substantive Appeal (VA Form 9) received in October 
1999, the veteran requested that he be scheduled for a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) at the local RO (Travel Board hearing).  
There is no indication that the RO made any attempt to 
schedule the veteran for his requested Travel Board hearing.  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (1999).

Although the sole basis for this remand is to assure due 
process by affording the veteran the opportunity to appear at 
a Travel Board hearing, we note further that, during the 
course of this appeal, the veteran raised a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  The claim was denied by 
the RO in a February 2000 rating decision.  Later that month, 
a statement was received from the veteran wherein he 
expressed disagreement with that decision.  He specifically 
argued that the RO had erred in not finding that his service-
connected disabilities prevented him from working.  The Board 
construes this statement as a notice of disagreement (NOD) 
with the February 2000 rating decision, which denied 
entitlement to TDIU.  To date, there is no evidence that the 
veteran has been furnished a statement of case on this issue.

The U.S. Court of Appeals for Veterans Claims has held that, 
since the filing of a notice of disagreement places a claim 
in appellate status, the RO's failure to issue an SOC is a 
procedural defect requiring remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 5 
Vet.App. 127, 132 (1993).  Ordinarily, therefore, the Board 
would be constrained to remand this case on that additional 
ground, i.e., for the issuance of an SOC as to the issue of 
TDIU.  However, we recognize that the RO was processing the 
appeal as to the deviated nasal septum at the time the NOD as 
to TDIU was received.  Moreover, it is possible that the RO 
has moved forward to issue an SOC on the TDIU issue while the 
claims file is at the Board for the unrelated appeal.  
Accordingly, we will defer action on the TDIU issue at this 
time, other than to note that it appears an appeal is now 
pending, and to refer the matter to the RO for appropriate 
action.

The Board will briefly address one more point.  The veteran, 
in his NOD as to the TDIU matter, took issue with the RO's 
computation of his combined service-connected disability 
rating, expressing the belief that the overall rating should 
merely reflect the arithmetic sum of his various separate 
service-connected disability ratings.  We would respectfully 
refer the veteran to 38 C.F.R. § 4.25.  That regulation 
contains an explanation, and a Combined Ratings Table, as to 
the method, mandated by law, whereby VA combines multiple 
disability evaluations into an overall, combined evaluation. 

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

As to the issue of the veteran's 
entitlement to an evaluation in excess of 
10 percent for a service-connected 
deviated nasal septum, the RO should 
schedule the veteran for a personal 
hearing before a traveling member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


